Citation Nr: 0636807	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-03 415A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to the service-connected status post 
left orchiectomy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from December 1952 
to September 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the RO.  


FINDING OF FACT

The currently demonstrated superimposed left-sided lower back 
pain and radiculopathy into the left thigh are shown as 
likely as not to be caused by the service-connected status 
post left orchiectomy due to traumatic injury to the scrotum 
in service.  


CONCLUSION OF LAW

By extending the benefit to the veteran, his disability 
manifested by left-sided lower back pain and radiculopathy 
into the left thigh is proximately due to or the result of 
the service-connected disability.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  


VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In July 2002, as well as in March 2005, the RO sent the 
veteran a letter, with a copy to his representative, in which 
he was informed of the requirements needed to establish 
service connection.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was added to the 
claims files between July 2002 and March 2005.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The March 2005 VA letter 
stated "[i]f there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession, please send it to 
us."  Consequently, the duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
would note that several nexus opinions are on file.  

All available evidence that is pertinent to the claim decided 
herein has been obtained and that there is sufficient medical 
evidence on file on which to make a decision on the claim.  
There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issue decided herein.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

Additionally, service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  


Analysis

A December 1999 rating decision granted service connection 
for status-post left orchiectomy and assigned a 
noncompensable evaluation, effective on August 31, 1999.  

The veteran's service medical records do not show any 
complaints or findings of low back disorder.  The post-
service medical evidence reveals complaints of low back 
disability beginning in June 2001, with x-ray evidence of 
spondylosis and degenerative disc disease.  

The August 2001 magnetic resonance imaging study showed 
central stenosis at L4-L5 and hypertrophic degenerative 
changes of the articular facet joints at L3-S1.  

A VA examiner noted after examination in March 2002 that the 
veteran had undergone surgery for a herniated disc in 
February 2002, and the diagnoses included that of chronic 
military low back pain since an initial injury in service 
with residual pain and radiculopathy to the left hip since 
the surgery in February 2002 and left orchiectomy with 
residual groin pain with radiculopathy to the left thigh.  

According to an April 2002 statement from a private 
chiropractor who had treated the veteran since June 1993 for 
lower back, left leg and groin pain, the veteran's groin and 
left lower back disabilities were very likely causally 
related rather than coincidental.  

According to a May 2002 statement from A.W.E., M.D., the 
veteran's groin injury and lower back pain "could well be 
related rather than being coincidental."  

The veteran was examined by a VA health care provider in 
January 2004.  The examiner concluded that there was at least 
a 50 percent chance that the episode of prolonged bed rest in 
service for groin disability could be a contributing factor 
to the low back problems.  The examiner also noted that it 
was less likely that the veteran's groin disability was the 
sole cause of his current low back symptomatology.  

According to a February 2004 opinion from another VA health 
care provider, who noted that the claims file had been 
reviewed, the veteran's current low back disability was not 
at least as likely as not related to his groin injury in 
service.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  

The Court of Appeals for Veterans Claims has held that the 
Board may not reject medical opinions based on its own 
medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

After a thorough review of the record, the Board finds the 
evidence to be in relative equipoise in showing that the 
veteran currently is suffering from lower back pain and 
radiculopathy into the left thigh that are as likely as not 
causally related to his service-connected left orchiectomy 
due to a scrotal injury in service.  

Despite the unequivocal February 2004 opinion from a VA 
health care provider that the low back degenerative changes 
were not related to the groin injury suffered in service, the 
favorable opinions provide an equally reasonable basis for 
concluding that the veteran has developed superimposed left-
sided lower back pain and symptoms described on VA 
examination as being radiculopathy into the left thigh due to 
the service-connected left orchiectomy due to the scrotal 
injury.  

In resolving all reasonable doubt in the veteran's favor, the 
Board finds that service connection for a disability 
manifested by left-sided lower back pain and radiculopathy 
into the left thigh is warranted.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Service connection for a disability manifested by left-sided 
lower back pain and radiculopathy into the left thigh is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


